DISSENTING OPINION.
GrOODE, J.
Part of the testimony which seems to me to present a case for the jury is as follows. The daughter of the deceased, who was with her when the accident occurred, swore:
“Q. When you came up to the crossing at Broadway — the west crossing of Morgan street, at Broadway, was she (the mother) ahead of you or you ahead of her? A. She was ahead of me.
“Q. Now what happened there? A. She was walking across the street and a buggy came in a pretty fast trot and knocked her over.
“Q. What did the driver do before he struck her, if anything? A. No, sir. . . .
“Q. You didn’t see the buggy until it came in contact with your mother? A. No, sir.
“Q. Where was your mother when you saw the buggy in contact with her? A. She was going across the sidewalk and the buggy knocked her down.
“Q. Where was she and where was the buggy when you first saw the buggy? A- It was a little distance from -the sidewalk.
“Q. And where was she? A. She was a little ways from the sidewalk too.”
The physician who attended on plaintiff after her injury gave this testimony:
“Q. What do you say was the cause of her death? *107A. Well, I couldn’t determine any lesion on her body. From my observation of her I must be of the opinion that she died as a result of shock which she received by being struck.
“Q. By being struck with this horse and buggy? A. Yes, sir.
“Q. What was her condition — she was weak? A. She was not able to be up.
“Q. Not able to be up? A. No, sir.
“Q. How did she evidence she wasn’t able to be up? —What were the symptoms, Doctor? A. Well, as soon as she would sit up — I tried to have her sit up a few times and she felt faint. She couldn’t sit up and fell— if she wasn’t supported she féll right back on her pillow.
“Q. Was that her condition from that time, the 4th day of May, until the 16th, when you sent her to the hospital? A. Yes, sir. . . .
“Q. If a woman was knocked down by a shaft hitting her in the side on a horse going in a brisk trot, would there be any evidence of it? A. Of what?
“Q. Have any physical signs? A. Not necessarily?
“Q. You think that could be done without even bruising the skin? A. Yes, that could be done in my opinion.
“Q. Without leaving any blue places or any evidence of it whatever? A. Yes, sir.
“Q. That can be done? A. Yes, sir.
“Q. That is your opinion about it? A. That is my opinion. . . .
“Q. Then the hemorrhage of the brain that you speak about would be the result of physical violence? A. Yes, sir.
“Q. And not from the nervous shock? A. No, sir.
“Q. Did you find any evidence on the head of physical violence? A. Only that she complained of pain in the back of her head. ...
*108“Q. And they are brought about, too by shock, such as being run into as this woman was — by being run into by a horse and buggy as this woman was — • shocked? A. Well, I do not think that shock would produce a hemorrhage.
“Q.. Well, being struck by a horse or shaft of a buggy — thrown down on the ground? A. That might produce hemorrhages, yes, in my opinion.” Witnesses that deceased was apparently at least strong and healthy until she was knocked down by the buggy. That accident put her to bed and she died in a short time. All the foregoing evidence is ignored or its force reasoned away in holding no' prima facie case was made. I deem the decision in this cause in conflict with the decisions of the Kansas City Court of Appeals in Stafford v. Adams, 113 Mo. App. 717, and Rattan v. Ry. Co., 96 S. W. 735, and therefore ask that this case be certified to the Supreme Court for final adjudication.